Hamer, J.,
dissenting.
I regret being unable to agree with the majority opinion. As I understand this case, there was a petition filed in the district court for Dawson county seeking to recover from the county of Dawson the amount paid by the plaintiff because an additional $30,000 had been added to his list of taxable property without his knowledge or consent, presumably by the assessor or the board of equalization, *105but which it is not certain. From the brief of the appellant it appears that he made out his assessment schedule of personal property, and, after swearing to the same, delivered it to the deputy assessor for Lexington precinct, in Dawson county, in April, 1908; that in said schedule he entered as cash on hand $465, the same being all the cash he had on the 1st day of April, 1908; between the time the said schedule was delivered to the assessor and the time it was entered upon the tax list, some one, without the knowledge or consent of the plaintiff, and without notice to the plaintiff, changed the item of $465 to $30,465; that the appellant was thereupon taxed for said year upon the basis of one-fifth of the said item of $30,465, instead of upon the basis of one-fifth of the said sum of $465, as returned by the appellant in his schedule; that the appellant was absent from the state of Nebraska from the time he delivered said schedule to said deputy assessor until in October of that year, and had no knowledge or notice of the change made in said schedule until after his return to the state of Nebraska; that on the 15th day of April, 1909, appellant caused his personal taxes to be paid, and that part of them which was levied against the one-fifth of said $30,000, so added to his tax list, to be paid under protest, for the reasons aforesaid, the same being $402, and then, within the time required by law, filed an application with the county commissioners asking to have said $402 refunded to him; that said application was rejected by the board of county commissioners, and the appellant appealed from said order of the board to the district court for Dawson county; that he filed in the said district court his petition setting up the facts in the case as before set forth, and that the appellee filed a general demurrer thereto; that the district court sustained said demurrer, and the appellant elected to stand on his petition, the court dismissed the petition, and the appellant has appealed from said order of dismissal to this court. The demurrer filed by Dawson county admitted the truth of the petition; that is, it admitted that, without the knowledge of the owner, and *106after tlie schedule had been made and had been delivered to the deputy assessor, $30,000 additional had been added to the cash set forth in the schedule. Whether this addition was by the assessor, by the board of equalization, or by some interloper, does not appear. No one may know how or why this was done.
Sections 120-124, ch. 77, art. I, Comp. St. 1911, provide for the county board of equalization, and seem to give it authority to hear cases on appeal as in equity, and without a jury to determine the questions raised before it which relate to the liability of property to assessment, or the amount thereof. The sections before referred to seem to contemplate that the board of equalization may raise the value of the property assessed or lower .it, and they can add other property to that contained in the schedule; but they must do these things upon notice to the person interested, or his agent. They are also authorized by subdivision 5 of section 121 to add to the assessment roll any taxable property not included therein and these things are all to be done upon notice to the property owner. Subdivision 5 reads: “Also add to the assessment rolls any taxable property not included therein, assessing the same in the name of the owner thereof as the assessors should have done, but no personal property shall be so added unless the owner thereof is previously notified, if he be found in the county.”
According to the statement contained in the plaintiff’s petition, he was entirely without notice, and the thing must have been done by the assessor, by some unauthorized person, or by the board of equalization. The thing done was unlawfully done. On the statement as made, an additional $30,000 was added to the plaintiff’s taxable property, without his knowledge or consent, and without any notice of any kind, and by some unknown person. The value of the property already there was not increased. There were $465 specified in the schedule as the money on hand; $30,000 were added to that money, just as a thousand cows might be put in a tax list; the only differ*107ence being between tbe use of the word “dollars” and the use of the word “cows.” For anything that appears in the petition, the change may have been made after the ■schedule reached the board of equalization, and without notice. There should be certainty. The legislature did not contemplate that there would be any fraudulent legerdemain of any kind against the interest of the property owner. In effect, the case is like this: I own a farm. On that farm I have horses and hogs. I have no cattle. After I have made out my schedule and have presented it to the assessor, and he has looked over it and there are no cattle listed upon it, somebody adds a thousand coios to my schedule. I am not told by whom the addition is made. No one serves any notice upon me. I do not know whether the deputy assessor did it, whether the assessor did it, whether some unauthorized clerk did it, or whether the county board did it; but somebody does it. Does the law contemplate that I should be held to pay the tax on a thousand cows that I do not own, that are not on my farm, and never have been?
The legislature made a provision for the protection of the property of the owner. That provision requires that he shall have notice from, the board before there is an increase in the amount of his property or in its value. It would seem that the judgment of the district court ought to be reversed and the case sent back to be tried. When the evidence is taken it might disclose why $30,000 was added, and by whom. In ahy event, if the testimony should be taken, there would probably be an opportunity to make an intelligent disposition of the case, so that everybody might know what happened, and when, and how, and why. The ingenuity of the majority opinion serves to strengthen the conviction that it is wrong.